Citation Nr: 0208311	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  02-06 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mr. Guy O. Mitchell, Attorney


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1980 to April 1983.

In July 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, denied his 
claim for service connection for an acquired psychiatric 
disorder manifested by anxiety.  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).


REMAND

The veteran's private attorney recently indicated in a June 
2002 statement that the veteran wants a hearing.  And insofar 
as the type of hearing, the private attorney submitted 
another statement in July 2002 indicating the veteran wants a 
hearing at the RO before a Member of the Board.  This often 
is called a Travel Board hearing.  Therefore, the RO must 
schedule the veteran for this type of hearing.  
See 38 C.F.R. § 20.704 (2002).

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity and 
notify him of the date, time, 
and location of the hearing.  If, for any 
reason, he decides that he no longer 
wants a Travel Board hearing, then he 
must indicate this in writing and it must 
be documented in his claims folder.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


